DETAILED ACTION
Claims 13-27 are considered in this office action. Claims 13-27 are pending examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2020 and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Note: Neither a translation nor a concise explanation in English was provided for non-patent literature document C2 and thus was not considered by the examiner. See MPEP 609.04(a), section III.

Foreign Priority/Domestic Benefit
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2018 203 975.5, filed on 03/15/2018 in Germany. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
Claim 25: “output unit for outputting”
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Such structure can be found in Para. 45 of the pending specification:
[0045] According to some embodiments, the output unit 220 comprises a visual and/or acoustic output unit. The visual output unit may be a display, such as for example an LCD display. The acoustic output unit may comprise at least one loudspeaker, by way of which a voice output can take place.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claims 13 and 25, claims 13 and 25 recite the limitation "the associated time requirement".  There is insufficient antecedent basis for this limitation in the claims. Further, it is unclear what the time requirement is “associated” with. The plain meaning of “associated” implies that the “time requirement” is in connection with or in relation to another element of the claimed invention. Because it is unclear what said element is, the scope of the claims cannot be determined and the limitation renders the claims indefinite. In the interest of compact prosecution, the examiner will interpret the limitation as follows: “a time requirement” 
Regarding claim 14, claim 14 recites the limitation “wherein a parameter influencing a driving style and/or a routing is determined as the optimized driving behavior”. The wording of the limitation parameter influencing a routing or simply a routing. For example, the claim appears that it may be interpreted in either of the following two ways:
wherein a parameter influencing [a driving style and/or a routing] is determined as the optimized driving behavior
wherein [a parameter influencing a driving style and/or a routing] is determined as the optimized driving behavior
In other words, it is unclear what is to be included in the “and/or” condition of the claim. In the interest of compact prosecution and in light of the currently pending specification, the examiner will interpret the limitation as follows: wherein and/or a parameter influencing a driving style is determined as the optimized driving behavior.
Regarding claim 19, claim 19 recites the limitation “the individual sections” in line 4. There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the examiner will interpret the limitation as follows: “the ”.
Regarding claims 15-18 and 20-24, claims 15-18 and 20-24 depend from claim 13 and do not cure the deficiencies thereof. Thus, claims 15-18 and 20-24 are rejected under 35 U.S.C. 112(b) on the same basis as claim 13 outlined above.
Regarding claims 26-27, claims 26-27 depend from claim 25 and do not cure the deficiencies thereof. Thus, claims 26-27 are rejected under 35 U.S.C. 112(b) on the same basis as claim 25 outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15 and 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over Doron US PG Publication 20140236466 (hereinafter Doron) in view of Filev et al. US PG Publication 20140277835 (hereinafter Filev). 

Regarding claim 13, Doron discloses:
A driver assistance method for a vehicle, comprising: [[Doron, Abstract, Para. 11] “The invention discloses methods and devices for improving the fuel economy of a trip in a vehicle;” also see [0011] “It is therefore a purpose of the present invention, in some embodiments, to provide real-time information to a driver so as to improve near-future fuel consumption in a vehicle.”]
preparing an energy forecast for a route on the basis of an anticipated driver behavior, which relates to a prediction of a behavior of a specific driver; [[Doron, Para. 42, Para. 44, Para. 51, Para. 83, Para. 20-21] “…multiple factors contribute to produce a real-time model of…immediate-future fuel consumption. A brief summary of the factors are herewith included:…;” also see [0044] “The Driver: (i.e. the driver is a “factor”) Different drivers have different driving behaviors. By knowing the driver and his/her driving tendencies, one may more accurately model both expected future driving behavior (turning with high speed, speeding up to get through a yellow light; changing lanes frequently, etc.) as well as design suggested behavior accordingly;” also see [0051] “By additionally knowing the intended route…the computing device can potentially build a more accurate model for fuel consumption and also make more accurate suggestions earlier and more frequently;” also see Para. 20-21 and Para. 83]
determining an optimized driving behavior with respect to the energy forecast [[Doron, Para. 24, Para. 83] “The invention includes a device for allowing optimal immediate-future driving behavior associated with a vehicle, including the following: computing elements adapted to…determine optimal immediate-future driving actions to minimize fuel consumption…;” also see Para. 83]
outputting a recommendation for action on the basis of the optimized driving behavior. [[Doron, Para. 50, Para. 83] “Once the model has been constructed for all of the relevant factors outlined above, a suggestion is passed along to a driver. The suggestion may be in a spoken, visual, text or other format. The suggestion will be as clear and simple as possible: change lanes, decrease speed (by braking or removing foot from pedal, either possibly leading to reduced speed) to 50 mph, prepare to stop, brake more evenly, etc…Once the suggestion is proffered, it is up to the driver to decide whether to implement the suggestion. If it is implemented and the result for improved fuel efficiency is achieved, the system may give positive feedback to the driver so as to encourage future acceptance of suggestions,” also see Para. 83]
with respect to a time requirement. 
However, in the same field of endeavor, Filev teaches:
determining an optimized driving behavior with respect to a time requirement [[Filev, Para. 5, Para. 29, Para. 34, Para. 44] “Combining all of these available information sources with information about the driver's destination and preferred travel time (i.e. a time requirement), a recommended vehicle speed profile is created which results in optimal fuel efficiency between the present location and the destination;” also see [0029] “a minimum speed limit or constraint is also employed in order to ensure a travel time less than some fixed amount of time…;” also see [0034] “The corresponding target speed is supplied to…HMI 71 for displaying the target speed to the driver;” also see [0044] “Based on criteria specified by the driver such as shortest time or shortest distance, various potential routes are evaluated and the route best conforming to the driver's criteria is selected. In the current embodiment, overall energy consumption for traversing a route may also be used as one of the criteria for route selection.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver assistance method as disclosed by Doron to include the teachings of Filev. The modification would have been obvious because Filev creates a speed profile to “achieve the best average fuel economy” (Filev, Para. 22) while additionally ensuring that “the route best conforming to the driver's criteria is selected” (Filev, Para. 44).

Regarding claim 14, the combination of Doron and Filev teaches the driver assistance method according to claim 13 as outlined above.
Doron further discloses:
wherein a routing and/or a parameter influencing a driving style is determined as the optimized driving behavior. [[Doron, Para. 18, Para. 50] “…the suggested optimal immediate-future driving tactics include but are not limited to changing lanes, slowing down, speeding up, turning on lights, braking, preparing to stop, honking, and changing gear;” also see [0050] “The suggestion will be as clear and simple as possible: change lanes, decrease speed (by braking or removing foot from pedal, either possibly leading to reduced speed) to 50 mph, prepare to stop, brake more evenly, etc.” wherein, in view of currently pending specification Para. 7, speed is a parameter influencing a driving style.]

Regarding claim 15, the combination of Doron and Filev teaches the driver assistance method according to claim 13 as outlined above.
Filev further teaches:
wherein costs and/or traveling time are taken into account for determining the optimized driving behavior with an aim of avoiding charging stops. [[Filev, Para. 3, Para. 5, Para. 29] “The present invention relates in general to…controlling the speed of transportation vehicles to optimize energy efficiency;” also see [0005] “Combining all of these available information sources with information about the driver's destination and preferred travel time, a recommended vehicle speed profile is created which results in optimal fuel efficiency between the present location and the destination;” also see [0029] “a minimum speed limit or constraint is also employed in order to ensure a travel time less than some fixed amount of time…,” wherein, based on Para. 8 of the currently pending specification, reducing energy consumption helps avoid unnecessary charging stops. Thus, it is interpreted that since the prior art achieves optimal fuel efficiency, the prior art achieves the aim of avoiding charging stops.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver assistance method as taught by the combination of Doron 

Regarding claim 18, the combination of Doron and Filev teaches the driver assistance method according to claim 13 as outlined above.
Doron further discloses:
determining one or more vehicle parameters of the vehicle for the determination of the energy forecast and/or the optimized driving behavior. [[Doron, Para. 42] “…multiple factors contribute to produce a real-time model of…immediate-future fuel consumption. A brief summary of the factors are herewith included:…;” also see [0043] “Road conditions: Climbing, going horizontal, or going down. Rolling resistance depending on the road surface;” also see [0045] “The Car: Vendor, model, year of manufacturing. Type of the engine/car: internal combustion, diesel/hybrid/electric. Gear type: automatic/manual. Cold engine. Rolling resistance depends not only on road conditions, but on tires type, air pressure, how many passengers or in general car weight,” wherein, based on Para. 12 of the currently pending specification, a driving resistance parameter is an example of a vehicle parameter.]

Regarding claim 19, the combination of Doron and Filev teaches the driver assistance method according to claim 13 as outlined above.
Filev further teaches:
wherein the route comprises a number of sections, [[Filev, Para. 7, Para. 44] “In one aspect of the invention, a system for optimizing energy consumption of a vehicle comprises a route calculator for assembling road segments (i.e. sections) into a route from a first position to a destination;” also see [0044] “In step 100, road segments from a map database are assembled into different potential routes and the speed limits or other speed constraints for each route are determined.”] and
the energy forecast and the optimized driving behavior are determined on the basis of energy forecasts or optimized energy consumptions of the sections and their route characteristics. [[Filev, Para. 7, Para. 44, Fig. 14] “…a system for optimizing energy consumption of a vehicle comprises a route calculator for assembling road segments into a route from a first position to a destination. A speed profile generator…uses an energy consumption model of the vehicle together with road grade data (i.e. route characteristics) corresponding to the route to calculate an optimal speed profile (i.e. optimized driving behavior),” also see [0030] “…model 55…mathematically represents a cost function for determining energy consumption according to speed, road grade, and a chosen set of dynamic route and vehicle conditions,” wherein, since the route is assembled by road segments (see Filev, Para. 7), it is interpreted that the energy consumption (i.e. energy forecast) is determined on the basis of energy consumption of the sections and the sections’ route characteristics; also see [0044] “…overall energy consumption (i.e. the energy forecast) for traversing a route may also be used as one of the criteria for route selection. In step 100, road segments from a map database are assembled into different potential routes and the speed limits (i.e. route characteristics) or other speed constraints for each route are determined. A speed profile is optimized for each route in order to determine total energy consumption in step 101;” also see [0046] “the speed profile (i.e. optimized driving behavior) may be periodically updated while traversing route due to changes in expected traffic, loss of compliance with the target speed by the driver, or other factors so that the best overall fuel economy is obtained” also see Fig. 14]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver assistance method as taught by the combination of Doron and Filev to include these further teachings of Filev. The modification would have been obvious because “energy consumption of a vehicle is optimized while traveling a route assembled of road segments between a first position and a destination” (Filev, Abstract). Further, assembling the route by segments allows the speed limits and grades of different portions of the route to be accounted for.
Regarding claim 20, the combination of Doron and Filev teaches the driver assistance method according to claim 19 as outlined above.
Filev further teaches:
wherein the route is a route between a current location of the vehicle and a destination of the vehicle. [[Filev, Para. 7, Para. 33, Para. 44] “…a system for optimizing energy consumption of a vehicle comprises a route calculator for assembling road segments into a route from a first position to a destination;” also see [0033] “Vehicle domain 60 provides dynamic information to optimization server 63 such as a route starting point (e.g., current location), final destination, optional waypoints on a route…;” also see [0044] “The starting point for the route may be the current position automatically detected by a GPS receiver…”]	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver assistance method as taught by the combination of Doron and Filev to include these further teachings of Filev. Considering the plain meaning of a “route”, a route inherently comprises at least a starting point and a destination. The modification of having the starting point be a current location of the vehicle, as explicitly taught by Filev, would have been obvious because it ensures that all possible fuel consumption by the vehicle is accounted for when determining and optimizing energy consumption. 

Regarding claim 21, the combination of Doron and Filev teaches the driver assistance method according to claim 13 as outlined above. 
Doron further discloses:
wherein the recommendation for action is output to the driver, or 
the recommendation for action is output to a device of the vehicle that is designed for an automatic or partially automatic driving mode of the vehicle. [[Doron, Para. 12] “The invention providing to the driver suggested optimal immediate-future driving tactics via the driver interface as to minimize immediate-future fuel consumption by the vehicle;”]

Regarding claim 22, the combination of Doron and Filev teaches the driver assistance method according to claim 13 as outlined above. 
Filev further teaches: 
wherein the recommendation for action is output when at least one of: it is determined that a situation in a surrounding environment of the vehicle has changed, and an actual energy consumption deviates from the energy forecast; [[Filev, Para. 22, Para. 25, Para. 46] “A precise recommended target speed value is provided for implementation either directly within an adaptive cruise control or by providing the recommended speed to the driver via a heads-up display, haptic feedback, or other perceptible means;” also see [0025] “…a recommended target speed may be displayed to the driver so that the driver can manually adjust vehicle speed to match. An eco-speed display 23 numerically depicts a magnitude of the recommended target speed…a speed adjustment display 24 may be provided for illuminating respective icons to indicate when an increase or decrease in speed is recommended...The human machine interface (HMI) for presenting the target speed or relative speed changes to the driver may also include other haptic or tactile devices...;” also see [0046] “In step 107, a check is made to determine whether the route being traversed or any road conditions such as traffic or inclement weather have changed which would affect the validity of the optimal speed profile… If conditions have changed, then a return is made to the off-board computing resources to calculate a new optimal speed profile based on the changed conditions… In any event, the speed profile may be periodically updated while traversing route due to changes in expected traffic, loss of compliance with the target speed by and 
the recommendation for action is selected from the group comprising: a cruising speed, an acceleration, an alternative route, a changed vehicle operating strategy, and any combination thereof. [[Filev, Para. 25, Para. 46] “…a recommended target speed may be displayed to the driver so that the driver can manually adjust vehicle speed to match. An eco-speed display 23 numerically depicts a magnitude of the recommended target speed…a speed adjustment display 24 may be provided for illuminating respective icons to indicate when an increase or decrease in speed is recommended...The human machine interface (HMI) for presenting the target speed or relative speed changes to the driver may also include other haptic or tactile devices...;” also see [0046] “In step 107, a check is made to determine whether the route being traversed or any road conditions such as traffic or inclement weather have changed which would affect the validity of the optimal speed profile… If conditions have changed, then a return is made to the off-board computing resources to calculate a new optimal speed profile based on the changed conditions… In any event, the speed profile may be periodically updated while traversing route due to changes in expected traffic, loss of compliance with the target speed by the driver, or other factors so that the best overall fuel economy is obtained while avoiding excessive communication or computational loads;”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver assistance method as taught by the combination of Doron and Filev to include these further teachings of Filev. The modification would have been obvious because it ensures the driver is provided with a recommendation that considers changing road conditions and is currently relevant. 

Regarding claim 23, the combination of Doron and Filev teaches the driver assistance method according to claim 22 as outlined above. 
Filev further teaches:
wherein the changed situation is a traffic situation. [[Filev, Para. 46] “In step 107, a check is made to determine whether the route being traversed or any road conditions such as traffic or inclement weather have changed which would affect the validity of the optimal speed profile… If conditions have changed, then a return is made to the off-board computing resources to calculate a new optimal speed profile based on the changed conditions… In any event, the speed profile may be periodically updated while traversing route due to changes in expected traffic, loss of compliance with the target speed by the driver, or other factors so that the best overall fuel economy is obtained while avoiding excessive communication or computational loads;”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver assistance method as taught by the combination of Doron and Filev to include these further teachings of Filev. The modification would have been obvious because it ensures the driver is provided with a recommendation that considers changing road conditions and is currently relevant. 

Regarding claim 24, the combination of Doron and Filev teaches the driver assistance method according to claim 13 as outlined above.
Doron further discloses:
wherein the driver assistance method is performed completely by the vehicle or a server outside the vehicle, or
the driver assistance method is performed partially by the vehicle and partially on a server outside the vehicle. [[Doron, Para. 12, Para. 31] “The invention includes a method for encouraging fuel 

Regarding claim 25, claim 25 recites a system comprising a controller and an output unit that are configured to perform substantially the same limitations as claim 13. Thus, these limitations are rejected on the same basis as claim 13 outlined above. 
Doron further discloses the following additional elements: 
a controller [[Doron, Para. 68] “Computing systems or elements may be integrated with an OBD protocol, in-vehicle computing device, a smartphone, handheld computer, tablet computer, or other device. Computing systems or elements may be a part of the vehicle in which they are used or they may be separate units that may be routinely removed from the vehicle.”]
an output unit [[Doron, Para. 52] “The driver interface 170 may provide verbal suggestions, presentation of information on an appropriate display or graphical user interface, or a combination thereof.”]

Regarding claim 26, the combination of Doron and Filev teaches the driver assistance system according to claim 25 as outlined above. 
Doron further discloses:
A vehicle comprising the driver assistance system according to claim 25. [[Doron, Para. 12, Para. 16] “The invention includes a method for encouraging fuel efficient driving in a vehicle, including: installing in a vehicle…computing elements, and a driver interface at predetermined positions in the vehicle;…and, providing to the driver suggested optimal immediate-future driving tactics via the driver 

Regarding claim 27, the combination of Doron and Filev teaches the vehicle according to claim 26 as outlined above.
Doron further discloses:
wherein the vehicle is an electric or hybrid vehicle. [[Doron, Para. 20, Para 21] “In another aspect of the method, the fuel consumption is related to the efficiency of an electrical engine;” also see [0021] “In another aspect of the method, the fuel consumption is related to the efficiency of a hybrid engine.”]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Doron and Filev, further in view of Jo et al. US PG Publication 20180186360 (hereinafter Jo).  

Regarding claim 16, the combination of Doron and Filev teaches the driver assistance method according to claim 13 as outlined above.
While Doron discloses knowing the driver and his/her driving tendencies to prepare an energy forecast, the combination does not explicitly teach wherein the anticipated driver behavior is derived from a learned driver model.
However, in the same field of endeavor, Jo teaches:
wherein the anticipated driver behavior is derived from a learned driver model. [[Jo, Para. 15, Para. 37, Para. 47, Para. 48] “a method of predicting a driving pattern in a hybrid vehicle includes:…generating an acceleration/deceleration prediction value based on a prediction model the driving style selected from a plurality of pre-learned prediction models;” also see [0037] “The driver acceleration/deceleration prediction unit 130 learns an acceleration/deceleration prediction model depending on the driving style utilizing a machine-learning scheme, and generates a predictive value of driver's intention of accelerating/decelerating in the near future, which reflects the traveling conditions of the vehicle and the driving style, using the acceleration/deceleration prediction model;” also see [0047] “the process of predicting the driver's intention of accelerating/decelerating…may include the following three steps. First, it may be determined what parameters are used as input values for prediction (S41). The determined input values modify a prediction model through the machine learning (S42);” also see [0048] “Acceleration or deceleration is determined through the input values and the modified model, and a predictive value pertaining to the near-future situation is calculated (S43)”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver assistance method as taught by the combination of Doron and Filev to include the teachings of Jo. The modification would have been obvious because the modification reflects respective drivers' peculiar driving patterns with respect to upcoming events and accurately predicts a driver's intention to accelerate or decelerate in the near future (see Jo, Para. 11).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Doron and Filev, further in view of Ostrowski et al. US PG Publication 20200307621 (hereinafter Ostrowski).

Regarding claim 17, the combination of Doron and Filev teaches the driver assistance method according to claim 13 as outlined above.
But the combination does not explicitly teach wherein the energy forecast and/or the optimized driving behavior are determined on the basis of fleet dynamics of a multiplicity of vehicles.

wherein the energy forecast and/or the optimized driving behavior are determined on the basis of fleet dynamics of a multiplicity of vehicles. [[Ostrowski, Abstract, Para. 5, Para. 74-76] “The driver notification is generated to reduce fuel and/or battery consumption, and according to a recommendation signal that is received from and generated by a remote fleet server…The recommendation signal includes a fuel and/or a battery consumption estimate, among other data;” also see [0005] “The disclosure contemplates a real-time vehicle performance improvement system that utilizes real-time, aggregated “big data” describing actual fuel and/or battery performance and driver behavior, which is analyzed by a remote fleet server or servers…trained to discover otherwise unrecognizable patterns from a global fleet of vehicles. The predictive and pattern recognition engine(s) of the remote fleet server(s) predict and/or estimate fuel and battery consumption, in response to instantaneous vehicle operating conditions received from each vehicle of the global fleet;” wherein according to Ostrowski (Para. 70) vehicle operating conditions include driver speed, coasting, acceleration, braking behavior, and the like. [0074] “RFS(s) (remote fleet servers, see Para. 68) may accomplish such peer matching and generating PMs 310 (peer matching signals, see Para. 68) by grouping VD 330 (vehicle data, see Para. ) received from various vehicles or HEVs 100 of the global fleet of vehicles, according to one or more of vehicle make and model information, VINs…as other vehicle data that is identical, similar, and/or otherwise suitable for global fleet grouping by the analytics engines of RFS(s);” also see [0075] “Once such groupings of all global fleet vehicles is accomplished by RFS(s), then a particular vehicle or HEV 100 may also be peer matched, categorized, and/or grouped with at least one of such global fleet groups, such that RFS(s) can generate PMs 310 that identify a suitable global fleet group, to which the particular vehicle or HEV 100 belongs and/or is most closely matched according to VD 330…;” also see [0076] “…RFS(s) also then generate DNs 300 (driver notifications, see Para. 66) according to PMs 310, to include recommendations included with RS 320 (recommendation signal, see Para, 68) and obtained from global fleet groups identified by PMs 310, which are recognized by RFS(s) as identifying the most optimal fuel and battery performance characteristics of all global fleet vehicles in the group, such that one or more of fuel and/or battery consumption may be reduced for a particular operating HEV 100 or vehicle that is matched to the peer group.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver assistance method as taught by the combination of Doron and Filev to include the teachings of Ostrowski. The modification would have been obvious because the modification more accurately estimates battery and fuel consumption by considering aggregated real-time driver behavior from a fleet of vehicles (see Ostrowski, Para. 3)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA A SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668